  Case 16-01016         Doc 28     Filed 04/12/19 Entered 04/12/19 08:16:08              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01016
         MARTIN JOSEPH MCANDREW

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/13/2016.

         2) The plan was confirmed on 02/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/05/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,178.00.

         10) Amount of unsecured claims discharged without payment: $40,053.41.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01016        Doc 28        Filed 04/12/19 Entered 04/12/19 08:16:08                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $7,200.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $7,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,510.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $322.27
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,832.27

Attorney fees paid and disclosed by debtor:                  $1,490.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
ADINA ROBER MD                    Unsecured         190.00           NA              NA            0.00       0.00
AFFILIATED RADIOLOGISTS           Unsecured      1,305.00            NA              NA            0.00       0.00
AMERICAN MARKETING & PUBLISHI     Unsecured      2,295.00            NA              NA            0.00       0.00
AMOR SYSTEMS CORP                 Unsecured      2,040.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINIS   Unsecured     49,000.00         712.35          712.35        188.42        0.00
CITY OF CHICAGO DEPT OF ADMINIS   Unsecured            NA         714.22          714.22        188.91        0.00
CITY OF CHICAGO DEPT OF ADMINIS   Unsecured            NA         722.61          722.61        191.13        0.00
CITY OF CHICAGO DEPT OF ADMINIS   Unsecured            NA         902.76          902.76        238.78        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         540.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      3,190.00       3,610.00        3,610.00        954.84        0.00
CITY OF CHICAGO EMS               Unsecured      1,118.00         755.00          755.00        199.70        0.00
CITY OF CHICAGO EMS               Unsecured            NA         755.00          755.00        199.70        0.00
CITY OF CHICAGO EMS               Unsecured            NA         755.00          755.00        199.70        0.00
CITY OF CHICAGO EMS               Unsecured            NA         755.00          755.00        199.70        0.00
CITY OF CHICAGO EMS               Unsecured            NA         890.00          890.00        235.41        0.00
CITY OF CHICAGO EMS               Unsecured            NA         920.00          920.00        243.34        0.00
CITY OF CHICAGO EMS               Unsecured            NA         905.00          905.00        239.37        0.00
CITY OF CHICAGO EMS               Unsecured            NA         895.00          895.00        236.73        0.00
CITY OF CHICAGO EMS               Unsecured            NA         770.00          770.00        203.67        0.00
COMMUNITY PATHOLOGY ASSOCIA       Unsecured      1,549.00            NA              NA            0.00       0.00
CORNERSTONE MAGT OF FRANKFOR      Unsecured           0.00           NA              NA            0.00       0.00
DEVON FINANCIAL SERVICE           Unsecured         350.00           NA              NA            0.00       0.00
GLORIA VILLAMEIN                  Unsecured      1,200.00            NA              NA            0.00       0.00
GRAFTON PHASE II CONDO ASSOC      Unsecured      5,000.00            NA              NA            0.00       0.00
H & R ACCOUNTS                    Unsecured      1,792.00            NA              NA            0.00       0.00
HOLY CROSS HOSPITAL               Unsecured     15,000.00       1,792.00        1,792.00        473.97        0.00
LAKESIDE PLUMBING & CONCRETE      Unsecured         599.00           NA              NA            0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM     Unsecured          51.00           NA              NA            0.00       0.00
OLGA RUSEWICZ                     Unsecured      1,125.00            NA              NA            0.00       0.00
PORANIA                           Unsecured            NA         659.20          659.20        174.36        0.00
RADIOLOGY IMAGING SPECIALISTS     Unsecured         766.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-01016      Doc 28        Filed 04/12/19 Entered 04/12/19 08:16:08                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim         Principal       Int.
Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
RAUCH MILIKEN INTERNATIONAL     Unsecured         800.00           NA             NA           0.00        0.00
RENTAL MAX                      Unsecured         250.00           NA             NA           0.00        0.00
RLI                             Unsecured         100.00           NA             NA           0.00        0.00
SINAI MEDICAL GROUP             Unsecured      1,041.00            NA             NA           0.00        0.00
SOUTHWEST INFECTIOUS DISEASE    Unsecured         440.00           NA             NA           0.00        0.00
SOUTHWEST REGIONAL PUBLISHING   Unsecured         205.00           NA             NA           0.00        0.00
UNITED RECOVERY SERVICE         Unsecured          51.00           NA             NA           0.00        0.00
YELLOW BOOK SALES AND DISTRIB   Unsecured      6,219.00            NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $16,513.14          $4,367.73                   $0.00


Disbursements:

       Expenses of Administration                             $2,832.27
       Disbursements to Creditors                             $4,367.73

TOTAL DISBURSEMENTS :                                                                          $7,200.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01016         Doc 28      Filed 04/12/19 Entered 04/12/19 08:16:08                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
